Citation Nr: 0407329
Decision Date: 01/16/04	Archive Date: 03/31/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  97-14 649	)	DATE JAN 16 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for paranoid schizophrenia.

3.  Entitlement to service connection for hepatitis A.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of a prostate gland injury.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a urinary tract disorder.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a stomach disorder.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for paranoid schizophrenia.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The appellant had active service from April 30, 1969, to July 27, 1970.  This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and the RO in Los Angeles, California.

The Board notes that in September 2001, the appellant claimed entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  A review of the claims file reveals that this claim has not yet been adjudicated, and so it is referred to the Agency of Original Jurisdiction for all appropriate action.  See 38 C.F.R. § 20.200 (2003). 

The Board has decided to remand the appellant's claims for entitlement to service connection for paranoid schizophrenia (previously evaluated by the RO as whether new and material evidence was received to reopen the claim), entitlement to compensation under 38 U.S.C.A. § 1151 for a stomach disorder, and entitlement to compensation under 38 U.S.C.A. § 1151 for paranoid schizophrenia, for the completion of additional development prior to any final review on appeal.   Accordingly, these appeals are remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if any further action is required on your part for these claims. 


FINDINGS OF FACT

1.  The RO has satisfied all necessary requirements of the Veterans Claims Assistance Act of 2000.

2.  In a July 1993 decision, the Board denied the appellant's claim for entitlement to service connection for post-traumatic stress disorder (PTSD).  The appellant was properly notified of this determination and did not appeal it further.

3.  The competent medical evidence of record confirms that the appellant does not currently suffer from post-traumatic stress disorder (PTSD).

4.  The competent medical evidence of record reveals only that the appellant was exposed to hepatitis A in service (but was not diagnosed as having the disease), and that he was treated for its symptoms in service as a precaution; the competent medical evidence of record also indicates that the appellant does not currently have hepatitis A.

5.  The competent medical evidence of record shows that there is no additional disability associated with the appellant's claimed residuals of a prostate gland injury that is the result of treatment provided by VA.

6.  The competent medical evidence of record shows that there is no additional disability associated with the appellant's claimed urinary tract disorder that is the result of treatment provided by VA.



CONCLUSIONS OF LAW

1.  The July 1993 Board decision that declined to reopen the appellant's claim for entitlement to service connection for post-traumatic stress disorder (PTSD) is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  Evidence associated with the claims file since the July 1993 Board decision is not new and material, and the requirements to reopen the claim for entitlement to service connection for post-traumatic stress disorder (PTSD) have not been met.  38 U.S.C.A. §§ 5103A(f), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).   

3.  Hepatitis A was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A  (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

4.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the residuals of a prostate gland injury is not warranted.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.159, 3.358 (2003). 

5.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a urinary tract disorder is not warranted.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.159, 3.358 (2003). 

6.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for PTSD is not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Procedural Considerations

The Board is satisfied that the RO has met its required duties under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); see also 38 C.F.R. §§ 3.102, 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Board finds that the RO met its duties to notify in this case.  The appellant was provided adequate notice as to the evidence necessary to substantiate his claims, as well as the applicable laws and regulations, as indicated in the October 1996, July 2002 and December 2002 rating decisions, the December 1996, December 2002 and April 2003 statements of the case, the March 1997, September 1997, February 2002, August 2002, April 2003 and May 2003 supplemental statements of the case, and in letters from the RO.  The RO also attempted to inform the appellant of which evidence he was to provide to VA and which evidence the RO would attempt to obtain on his behalf, as noted in correspondence dated in April 2001, January 2002, March 2002 and September 2002.  Further, the Board observes that the RO met its duty to assist by making satisfactory efforts to ensure that relevant evidence was associated with the claims file, noting that it contains the appellant's service medical and personnel records, available private medical records, and extensive VA treatment records (dated from approximately April 1976 to April 2002).  The appellant was also afforded a VA examination in September 1996, as well as the opportunity to testify at a hearing on this appeal, which was held at the RO in March 2003.

New and Material Evidence to Reopen the Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)

As to the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for post-traumatic stress disorder (PTSD), the Board recognizes that there is a prior final Board determination of record as to the claim for service connection, dated in July 1993.  The appellant's request to reopen his claim was filed in September 2001, after VA's regulations concerning the requirements for new and material evidence were changed, and the file does not reflect that the appellant was notified of this change as required by the VCAA, or that his claim was adjudicated in consideration of the revised regulations.  Typically, therefore, this claim would have to be remanded for further development prior to any review by the Board.  The Board has determined, however, that there is sufficient evidence of record to reopen the appellant's claim under the revised requirements for new and material evidence, and so a remand is not required, as it would serve no other purpose than to delay review of the appellant's underlying service connection claim on its merits.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Accordingly, the Board will proceed with its analysis of the claim at this time.
 
In the record below, the RO chose not to reopen the appellant's claim for service connection for PTSD.  The Board, however, must make its own determination as to this issue.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with respect to a claim that has finally been disallowed, the claim shall be reopened and reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).

As noted earlier, there has been a regulatory change regarding VA's definition of what constitutes "new and material evidence," which applies prospectively to all requests to reopen that are made on or after August 29, 2001.  See Fed. Reg. 45,620-30 (Aug. 29, 2001) [now codified at 38 C.F.R. § 3.156(a) (2003)].  Because the record indicates that the appellant filed his request to reopen his claim after that date, this regulatory change is applicable here.

Accordingly, new evidence is now defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
In support of the appellant's request to reopen, several new treatment records and statements have been associated with the claims file, records that were not available to agency decisionmakers in the past.  Accordingly, the Board finds this evidence to be new.  As noted, however, this does not end the inquiry, as the Board must still determine whether any of this new evidence is also material.  

To that end, the Board finds that the appellant's fairly consistent record of VA treatment for psychiatric problems since July 1993 and continuing to the present, as well as recent statements submitted by the appellant describing additional claimed in-service stressors, are material to the claim.  The appellant's recent treatment records review his claimed stressors and current PTSD symptoms, and address whether he currently meets the requirements for a diagnosis of PTSD.    

Under VA law, service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring that the diagnosis must conform to the requirements of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV); a link, established by medical evidence, between the appellant's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 128 (1997).      

Unfortunately, a thorough review of the competent medical evidence of record, including the appellant's extensive VA psychiatric treatment records, still does not reveal a recorded PTSD diagnosis, although the appellant maintains that he suffers from this mental disorder.  In an August 1999 VA psychiatric evaluation report, a physician noted that the appellant was focused on determining a differential diagnosis of his "stress" condition in the context of obtaining a service-connected diagnosis, and that he was most invested in the diagnosis of PTSD.  This physician, however, opined after evaluation that the appellant did not meet the criteria for such a diagnosis.  The Board acknowledges that the appellant is currently diagnosed with other mental disorders, but for purposes of this particular claim, the only relevant diagnosis would be confirmation of the presence of PTSD.  Moreover, the Board cannot accept the appellant's assertions that he suffers from PTSD as competent medical evidence of the presence of this disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because the claims file lacks this evidence, and in light of the many current psychiatric treatment reports of record that presumably would have documented such a diagnosis if the appellant met its criteria, the claim for service connection for PTSD cannot survive scrutiny.   

The Board has considered the benefit of the doubt rule for this claim, but as the preponderance of the evidence is against a finding that the appellant currently suffers from PTSD, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Hepatitis A

Generally, service connection may be granted for disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be awarded where the evidence shows that a claimant had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309 (2003).  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d) (2003).

The Board observes that the appellant's November 1969 report of medical history and entry examination report were negative for any findings relative to hepatitis.  His service medical records do reflect, however, that he was seen on July 11, 1969, after reporting contact with an infectious hepatitis patient.  On clinical evaluation, no relevant symptomatology was found, including hepatic tenderness.  Despite the lack of a diagnosis, the service physician recommended the administration of a two cubic centimeter (cc) dose of gammaglobulin apparently as a precautionary measure.  A July 14, 1969, service dispensary report confirmed that this treatment was provided to the appellant.  There were no other service medical records that mentioned hepatitis.  The appellant's July 1970 service separation examination report was negative for any hepatitis-related findings.

The appellant filed a claim for entitlement to service connection for hepatitis A in February 1999, indicating that he had just been diagnosed with the disease.  The evidence for review includes a multi-volume file of medical records regarding the appellant's treatment for a variety of physical and mental disorders at several facilities, but there is no record of any clinical finding of currently diagnosed hepatitis A, or of any other strain of hepatitis.  

To the contrary, a February 2002 VA Medical Center (VAMC) treatment note records the appellant's complaint of having hepatitis A.  This note further reveals that after clinical evaluation, a VA nurse practitioner told the appellant that he did not have hepatitis A, but that he actually had antibodies to hepatitis A, and indicated that the presence of this antibody in the appellant's system would actually prevent him from contracting hepatitis A in the future.  This practitioner further recorded that she informed the appellant that hepatitis A is not chronic, and that hepatitis C is the potentially chronic viral infection that affects the liver.   

Accordingly, as it is not apparent that the appellant ever had hepatitis A in service, and even more importantly, as there is competent and uncontradicted medical evidence indicating that he does not currently suffer from this disease, the Board finds that this claim does not warrant service connection, as the requisite legal elements have not been met in this case.  The Board has considered the appellant's statement that he does in fact have hepatitis A, but the Board finds that the appellant is not competent to report such a diagnosis, and so does not consider his report to be credible evidence of the current existence of the disease.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board has also considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Compensation under 38 U.S.C.A. § 1151 for Claims Filed Before October 1, 1997

A review of the testimony and statements presented by the appellant reflects that he asserts general dissatisfaction with the quality of medical treatment he has received at several VA facilities over the years, beginning in approximately April 1976 and continuing to the present.  To the best of its ability, the Board discerns that the appellant avers that various treatment afforded by VA practitioners has caused his claimed residuals of a prostate gland injury, urinary tract disorder and stomach disorder, and has caused or worsened his claimed paranoid schizophrenia and PTSD.  The Board further observes that, regarding the claimed residuals of a prostate gland injury and urinary tract disorder, the appellant has alleged that he suffered these injuries as the result of a 1976 VAMC prostate examination.

The record reveals that the claims relative to the residuals of a prostate gland injury, a urinary tract disorder and a stomach disorder were filed before October 1, 1997.  Therefore, these claims will be addressed under the former criteria for evaluating claims for compensation under 38 U.S.C.A. § 1151 (West 1991).  See also 38 C.F.R. § 3.358 (2003).

Previous law provided that when a claimant suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  The Board acknowledges that the provisions of 38 U.S.C.A. § 1151 have since been amended, and the amended statute indicates that a showing of negligence or fault is necessary for entitlement to compensation for claims filed on or after October 1, 1997.  See 38 U.S.C.A. § 1151 (West 2002).  For claims filed prior to October 1, 1997, however, the Board observes that a claimant is not required to show VA fault or negligence in its medical treatment.  See generally Brown v. Gardner, 513 U.S. 115 (1994).

In determining whether additional disability exists, a claimant's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2003).  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.358(b)(2) (2003).  

Several conditions govern the determination of whether any additional disability resulted from VA hospitalization or treatment.  First, it is necessary for the claimant to show that additional disability is actually the result of such disease or injury or an aggravation of an existing disease or injury suffered as the result of hospitalization or medical treatment and not merely coincidental therewith.  38 C.F.R. § 3.358(c)(1) (2003).  The mere fact of aggravation alone will not suffice to make a disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as the result of training, hospitalization, an examination, or medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) (2003).  Second, compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the claimant.  "Necessary consequences" are those which are certain to result from, or were intended to result from, the examination or treatment administered.  38 C.F.R. § 3.358(c)(3) (2003).

A careful review of the entirety of the claims file, including a substantial record of VA treatment dated from April 1976 to April 2002, reveals only the appellant's complaints concerning the residuals of a prostate injury and urinary tract problems.  On repeated examination, however, no practitioner has rendered a current diagnosis of a chronic prostate or urinary tract problem.  The Board has also reviewed in detail the veteran's record of VAMC treatment in 1976, which reveals only that he was originally seen with complaints of back problems, and there is no record of any prostate or urinary tract injury sustained as a result of VA examination (including prostate examination) in conjunction with this period of evaluation and treatment.

The Board has considered whether the appellant should be afforded a VA examination to determine the etiology of his claimed disabilities of the residuals of a prostate gland injury and a urinary tract disorder.  The claims file, however, is replete with documentation of regular VA treatment denoting the appellant's complaints concerning these disorders, but continued evaluation has failed to reveal diagnosis of a chronic problem.  In light of the lack of any credible evidence of a current prostate gland or urinary tract disorder, therefore, the Board finds that there is currently no reasonable basis that any such examination would substantiate the appellant's claims.  38 U.S.C.A. § 5103A(a)(2) (West 2002). 

In conclusion, the Board therefore finds that the appellant's claims for entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of a prostate injury and a urinary tract disorder are not warranted under the law.  The Board has considered the benefit of the doubt rule, but as the preponderance of the evidence is against these claims, the evidence is not in equipoise, and there is no basis to apply it.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to the appellant's claim for compensation under 38 U.S.C.A. § 1151 for a stomach disorder, the Board acknowledges that VA treatment records dated from April 1976 to April 2002 do document potentially relevant current diagnoses including esophagitis, gastroesophageal reflux disease (GERD), dyspepsia and peptic ulcer disease.  The record does not include, however, an opinion as to whether any currently diagnosed stomach disorder was incurred by the appellant as the result of his VA treatment.  Accordingly, the Board will remand this claim for additional development in order to obtain such an opinion.

Entitlement to Compensation Under 38 U.S.C.A. § 1151 for Claims Filed On or After October 1, 1997

The appellant filed his claims for compensation under 38 U.S.C.A. § 1151 relative to paranoid schizophrenia and PTSD on or after October 1, 1997 (specifically in August 2002).  Accordingly, these claims will be addressed under the current criteria for evaluating claims for compensation under 38 U.S.C.A. § 1151 (West 2002), the version of the law that requires some evidence of VA negligence or fault.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by Congress.  See Section 422(a) of Pub. L. No. 104-204.  The purpose of this amendment was, in effect, to overrule the United States Supreme Court's decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which held that no showing of negligence was necessary for recovery under section 1151.  In pertinent part, 38 U.S.C.A. § 1151 was amended as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability were service connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and- 

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

The critical inquiry under the post-Gardner interpretation of 38 U.S.C.A. § 1151, then, is whether additional disability resulted from VA medical treatment.  (The Board observes that neither the appellant nor his representative assert that the appellant sustained additional disability as the result of an event that was not reasonably foreseeable.)  Initially, the Board notes that its review of these claims is somewhat hampered by the appellant's vague and nonspecific allegations of fault on the part of VA personnel in examining or treating him.  

Moreover, as a threshold element of a claim for compensation under 38 U.S.C.A. § 1151 both before and after October 1, 1997, there must be competent medical  evidence of a current disability.  As to the appellant's claim for compensation under 38 U.S.C.A. § 1151 relative to PTSD, the Board again observes that, as noted earlier in this decision, there simply is no evidence of a current PTSD diagnosis.  To the contrary, the appellant has been examined before in relation to his claim for entitlement to service connection for PTSD, and he has received substantial treatment for other psychiatric problems, most notably currently diagnosed paranoid schizophrenia, but the medical personnel who have examined and treated him have never recorded a diagnosis of PTSD.  Accordingly, the appellant's claim for compensation under 38 U.S.C.A. § 1151 must fail, as the preponderance of the evidence is against the claim, for a lack of any competent medical evidence of currently diagnosed PTSD.  

As to the appellant's claim for compensation under 38 U.S.C.A. § 1151 relative to paranoid schizophrenia, the Board recognizes that there are credible diagnoses of this psychiatric disorder in the record.  The Board therefore finds that the appellant has met this threshold requirement for his claim.  As to whether VA treatment caused this disability, or, in the alternative, as to whether there is any qualifying additional psychiatric disability due to VA fault as defined at 38 U.S.C.A. § 1151(a)(1), the Board finds that the claim must be remanded for additional development in order to obtain this information.   


ORDER

New and material evidence not having been received, the claim for entitlement to service connection for post-traumatic stress disorder (PTSD) remains denied. 

Service connection for hepatitis A is denied.

The claim for compensation for the residuals of a prostate gland injury under the provisions of 38 U.S.C.A. § 1151 is denied.

The claim for compensation for a urinary tract disorder under the provisions of 38 U.S.C.A. § 1151 is denied.

The claim for compensation for post-traumatic stress disorder (PTSD) under the provisions of 38 U.S.C.A. § 1151 is denied.


REMAND

The Board has decided to remand the appellant's claims for entitlement to service connection for paranoid schizophrenia (previously evaluated by the RO as whether new and material evidence was received to reopen the claim), entitlement to compensation under 38 U.S.C.A. § 1151 for a stomach disorder, and entitlement to compensation under 38 U.S.C.A. § 1151 for paranoid schizophrenia, for the completion of additional development.

The Board observes that the RO has analyzed the appellant's claim for entitlement to service connection for paranoid schizophrenia under the standard of whether new and material evidence has been received to reopen the claim for service connection for paranoid schizophrenia.  In doing so, the RO apparently determined that its September 1989 and November 1992 rating actions were prior final decisions as to the appellant's entitlement to service connection for paranoid schizophrenia.  Upon review of these rating actions, however, the Board finds that the issue at the time was instead limited to the appellant's claim for the receipt of nonservice-connected disability pension benefits, based upon a disabling mental disorder eventually diagnosed as paranoid schizophrenia.  In fact, neither of these decisions actually analyzed the appellant's claim under VA's requirements for entitlement to service connection for a mental disorder (claimed as paranoid schizophrenia).  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  Furthermore, there does not appear to be any other VA determination of record adjudicating a claim for service connection for a mental disorder (claimed as paranoid schizophrenia), other than the appellant's prior claim for entitlement to service connection for post-traumatic stress disorder (PTSD), which has its own distinct requirements for service connection.  See 38 C.F.R. § 3.304(f) (2003).  The prior decisions of record concerning the appellant's claim for service connection for PTSD, therefore, were limited to a review of whether any claimed stressors could be related to active service, and did not address whether the appellant suffered from any other service-related mental disorder (such as paranoid schizophrenia).  Accordingly, in light of this procedural history, the Board finds that the appellant's September 2001 filing of a claim for service connection for paranoid schizophrenia is an original claim for compensation benefits.  Therefore, as the RO only evaluated the claim on the basis of whether new and material evidence had been received to reopen it (and not upon its merits in consideration of VA service connection principles), in order to afford the appellant complete due process considerations, the Board must remand the claim for all necessary development, review, and adjudication on its merits, prior to any final review by the Board on appeal.  

Accordingly, these claims are REMANDED for completion of the following:

1.  Efforts should be undertaken to review the claims file and ensure that all VCAA notification and development action, as required by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. § 3.159, and any other applicable legal precedent, has been taken for the claim of service connection for paranoid schizophrenia.  This action must include written notice to the appellant and his representative of the provisions of the VCAA and the laws applicable to the claim, as well as of the roles of VA and the appellant in identifying and gathering evidence relevant to the claim.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

2.  After the development requested in Paragraph 1 has been completed to the extent possible, the appellant should be afforded a VA psychiatric examination to determine the nature and etiology of any current mental disorder, including paranoid schizophrenia.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge his or her review of the claims file in the examination report.  The examiner is specifically requested to address the following inquiries:

a.  whether it is at least as likely as not (i.e., a 50 percent or greater likelihood) that any currently diagnosed psychiatric disorder is related to the appellant's period of active service.

b.  whether it is at least as likely as not (i.e, a 50 percent or greater likelihood) that through carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, the appellant has developed current paranoid schizophrenia; or, in the alternative, the appellant has suffered any increased or additional disability in relation to previously diagnosed paranoid schizophrenia.  (If yes, the examiner is further requested to identify any such increased or additional disability.)

3.  The appellant should be afforded a VA gastrointestinal disorders examination in order to determine the nature and etiology of any current stomach disorder, to include esophagitis, GERD, dyspepsia and peptic ulcer disease.  The claims file should be forwarded to the examiner for review in conjunction with the examination, and the examiner should acknowledge his or her review of the claims file in the examination report.  The examiner should also opine as to whether any currently diagnosed stomach disorder is at least as likely as not the result of any of the appellant's VA treatment.  

4.  After all of the above development has been completed to the extent possible, the claims should be readjudicated (to include adjudication of the claim for service connection for paranoid schizophrenia on its merits instead of on the basis of the receipt of new and material evidence).  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and the applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the appellant and/or his representative.

Thereafter, any unresolved matter should be returned to the Board for appellate review and consideration.  The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the claims, either favorable or unfavorable, at this time.  The appellant may submit any additional evidence and argument which he desires to have considered in  connection with his claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant, however, until he is so notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (the Court) for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     ______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
· Appeal to the United States Court of Appeals for Veterans Claims (Court)
· File with the Board a motion for reconsideration of this decision
· File with the Board a motion to vacate this decision 
· File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
· Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

